 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    KEVIN CURLEY,                                       No. 2:17-cv-0105 WBS AC P
12                        Plaintiff,
13            v.                                          ORDER
14    RAJA DUTTA,
15                        Defendant.
16

17           Plaintiff has requested the appointment of counsel. The United States Supreme Court has

18   ruled that district courts lack authority to require counsel to represent indigent prisoners in § 1983

19   cases. Mallard v. United States Dist. Court, 490 U.S. 296, 298 (1989). In certain exceptional

20   circumstances, the district court may request the voluntary assistance of counsel pursuant to 28

21   U.S.C. § 1915(e)(1). Terrell v. Brewer, 935 F.2d 1015, 1017 (9th Cir. 1991); Wood v.

22   Housewright, 900 F.2d 1332, 1335-36 (9th Cir. 1990).

23           “When determining whether ‘exceptional circumstances’ exist, a court must consider ‘the

24   likelihood of success on the merits as well as the ability of the [plaintiff] to articulate his claims

25   pro se in light of the complexity of the legal issues involved.’” Palmer v. Valdez, 560 F.3d 965,

26   970 (9th Cir. 2009) (quoting Weygandt v. Look, 718 F.2d 952, 954 (9th Cir. 1983)). The burden

27   of demonstrating exceptional circumstances is on the plaintiff. Id. Circumstances common to

28   most prisoners, such as lack of legal education and limited law library access, do not establish
                                                         1
 1   exceptional circumstances that would warrant a request for voluntary assistance of counsel.
 2          Plaintiff seeks appointment of counsel on the grounds that his imprisonment will greatly
 3   limit his ability to litigate, the issues are complex and will require significant research and
 4   investigation, he has limited law library access and knowledge of the law, and an attorney would
 5   be better able to present evidence and cross examine witnesses. ECF No. 37 at 1-2. Plaintiff has
 6   previously been advised that these circumstances are common to most prisoners and therefore do
 7   not warrant the appointment of counsel. ECF No. 28 at 2. Furthermore, it has not yet been
 8   determined that this case will go to trial, so any request for counsel based upon trial needs is
 9   premature. Finally, although plaintiff also alleges that the prison he is housed at is under
10   lockdown and running on a modified program due to the coronavirus, further limiting his law
11   library access, this situation is currently common to most prisoners. Additionally, it is not clear
12   that requests for extensions of time, as needed, would be unable to address the delays plaintiff is
13   experiencing in his access to the law library without the need to appoint counsel.
14          Accordingly, IT IS HEREBY ORDERED that plaintiff’s request for the appointment of
15   counsel, ECF No. 37, is denied.
16   DATED: March 31, 2020
17

18

19

20

21

22

23

24

25

26

27

28
                                                         2
